DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 07/07/2022.
Claims 1, 3 – 6, 8 – 10, 12 – 15 and 17 – 18 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is meant by the phrase “enabling intervention with the subject of the imaging”?  Applicant is claiming functionality of an object “enabling intervention with the subject of the imaging” without disclosing the steps of the function?  It is unclear how the magnetic field on the one side of the apparatus is used to image the subject that is a distance rom the apparatus and from the access aperture since applicant is also claiming an access aperture enabling intervention with the subject of the imaging?

Claims 3 – 6 and 8 – 9 are rejected by virtue of their dependency from claim 1.

As to claim 10, it is unclear what is meant by the phrase “for accessing the structure or structures”?  Applicant is claiming functionality of an object “for accessing the structure or structures” without disclosing the steps of the function?  It is unclear how the magnetic field on the one side of the apparatus is used to image the subject that is a distance from the apparatus and from the access aperture?

Claims 12 – 15 and 17 – 18 are rejected by virtue of their dependency from claim 10.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pissanetzky (5,382,904) is cited for its disclosure of a structured coil electromagnets for magnetic resonance imaging and method for fabricating the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858